           Case NJ/2:19-cv-13396 Document 12 Filed 06/26/19 Page 1 of 7



                    BEFORE THE UNITED STATES JUDICIAL PANEL
                         ON MULTIDISTRICT LITIGATION

In re: American Medical Collection Agency,           MDL No. 2904
Inc., Customer Data Security Breach Litigation




  RESPONSE OF PLAINTIFF PAULA WORTHEY IN PARTIAL OPPOSITION TO
 MOTION OF PLAINTIFFS JORGE M. FERNANDEZ, JR. AND HECTOR J. VALDES
 FOR TRANSFER TO AND CONSOLIDATION OR COORDINATION OF RELATED
              ACTIONS IN THE DISTRICT OF NEW JERSEY

       Plaintiff Paula Worthey (“Worthey”) respectfully submits this partial opposition to the

motion to consolidate and transfer by Plaintiffs Fernandez and Valdes (Dkt. 5; the “Fernandez

Motion”). Worthey supports transfer and consolidation of all actions in a single transferee forum—

as argued in her motion to consolidate and transfer (Dkt. 1; the “Worthey Motion”)—but Worthey

contends that the White Plains Division of the Southern District of New York (“SDNY White

Plains”) is the most appropriate transferee forum for all related actions.

I.     BACKGROUND

       Since the filing of the Worthey Motion, 31 actions (the “Related Actions”) have been filed

and related before the Panel in this proceeding. There appears to be agreement among the parties

that the actions are appropriate for MDL centralization. However, not all parties agree on the

appropriate transferee forum. Worthey respectfully contends that the Panel should grant her

Motion and transfer the Related Actions to SDNY White Plains for consolidated MDL

proceedings.

       Regardless of which defendants are named in each Action, all of the Related Actions share

at least one common event: over 20 million patient records from laboratories across the nation,

which included sensitive medical, financial, and personal information, were exposed in a data

breach on the servers of American Medical Collection Agency (“AMCA”) at its Elmsford, New
          Case NJ/2:19-cv-13396 Document 12 Filed 06/26/19 Page 2 of 7



York headquarters (the “Breach”). The Breach went undetected for over eight months. The

compromised records were being stored in AMCA’s systems as a result of collections actions it

was undertaking against patients pursuant to its contracts with various medical laboratories. To

date, it has been confirmed that patient data from the following laboratories was exposed in the

Breach: BioReference, CareCentrix, Conduent, LabCorp, Optum360, Quest Diagnostics, and

Sunrise Medical (collectively, the “Laboratories”).

       The Related Actions allege that both AMCA and all of the Laboratories breached their

respective duties to safeguard the patient information. Plaintiffs seek monetary as well as

injunctive relief that would properly notify the affected victims, retrieve the exposed information

from AMCA, and secure defendants’ records.

       Since the Breach became public, the government launched multiple investigations into

AMCA and the Laboratories. After the first of the Related Actions was filed, AMCA’s parent

company, Retrieval-Masters Creditors Bureau (“RMCB”), also based in Elmsford, New York,

filed a petition for Chapter 11 bankruptcy in the White Plains Division of the United States

Bankruptcy Court for SDNY. The case, In the Matter of: Retrieval-Masters Creditors Bureau,

Inc., No. 19-23185-RDD (Bankr. S.D.N.Y.) (“In the Matter of RMCB”), has been assigned to the

Honorable Robert D. Drain.

       At the initial hearing before Judge Drain on June 21, 2019, Clark Russell, Deputy Bureau

Chief of the New York Attorney General’s Bureau of Internet and Technology (whose office is

located in New York City), appeared telephonically on behalf of twelve state attorneys general

who are investigating the Breach. In the Matter of RMCB, June 21, 2019 Transcript, attached as

Exhibit 1, at 35:9-17. Attorneys appeared for three of the affected non-debtor defendants—Quest

Diagnostics, Optum360, and LabCorp. Some of these attorneys indicated that their clients required




                                                2
             Case NJ/2:19-cv-13396 Document 12 Filed 06/26/19 Page 3 of 7



discovery from AMCA through the bankruptcy action to secure the affected data and identify the

patients in need of notice. See id. at 39:5-25 (“[T]here are certain aspects of getting the data in

proper order . . . so that the [breach] notices can go out timely. . . . There were some inconsistencies

in the data.”); id. at 45:11-12 (“this is about data security from our perspective”). The interests of

the Laboratories and of the class members’ request for injunctive relief appear to be aligned in this

regard.

          The vast majority of the non-debtor Laboratory defendants have principal places of

business that are only a short drive away from the SDNY White Plains courthouse. Five of the

seven Laboratories are headquartered within the New York tri-state area. The Laboratory with

reportedly the most patients impacted is Quest Diagnostics (11.9 million), which is headquartered

in Secaucus, New Jersey — located only 30 miles from White Plains, New York. BioReference

(422,000 patients) and CareCentrix (500,000 patients) are respectively headquartered in Elmwood

Park, New Jersey and Hartford, Connecticut, both very close to White Plains. Sunrise Medical and

Conduent Labs, whose numbers of affected patients have not been confirmed, are headquartered

in Hicksville, New York and Florham Park, New Jersey, respectively, also very close to White

Plains. LabCorp, with 7.7 million patients reportedly affected, is headquartered in Burlington,

North Carolina. Optum360 (patient numbers unconfirmed) is headquartered in Eden Prairie,

Minnesota.

          As of the date of this filing, nine of the Related Actions have been filed in SDNY White

Plains, with five assigned to the Honorable Nelson S. Román (including the first-filed Worthey),

three assigned to the Honorable Vincent L. Briccetti, and one assigned to the Honorable Kenneth

M. Karas. Nine Related Actions were filed in the District of New Jersey, where Quest Diagnostics

is headquartered. Five Related Actions have been filed in California (three in the Central District




                                                   3
          Case NJ/2:19-cv-13396 Document 12 Filed 06/26/19 Page 4 of 7



and one each in the Northern and Southern Districts); three have been filed in the Middle District

of North Carolina; two have been filed in the District of Kansas; and one each has been filed in

the Northern District of Illinois, the Western District of Pennsylvania, and the District of

Minnesota.

       Plaintiff Worthey respectfully submits that all of the Related Actions should be

consolidated into one MDL before Judge Román or Judge Briccetti in SDNY White Plains.

II.    ARGUMENT

       In choosing an appropriate transferee forum, this Panel considers:

       (1) where the largest number of cases is pending;

       (2) where discovery has occurred;

       (3) where cases have progressed furthest;

       (4) the site of the occurrence of the common facts;

       (5) where the cost and inconvenience will be minimized; and

       (6) the experience, skill, and caseloads of available judges.

Manual for Complex Litigation, § 20.132 (4th ed. 2004). These factors weigh heavily in favor of

centralization in SDNY White Plains, where nine of the 31 Related Actions are pending—more

than any other District except New Jersey, which also has nine.

       The most important transfer factor here, the site of the occurrence of the common facts,

points to SDNY White Plains. The Breach itself occurred at AMCA, which is located in Elmsford,

within the jurisdiction of SDNY White Plains. Plaintiffs will require discovery from AMCA with

respect to each of the Laboratory defendants, and the Laboratory defendants will require discovery

from AMCA for likely cross-claims and third-party claims. Common discovery of AMCA will be

coordinated under the auspices of the SDNY White Plains Bankruptcy court. Time and again, the




                                                 4
           Case NJ/2:19-cv-13396 Document 12 Filed 06/26/19 Page 5 of 7



Panel has centralized related actions in districts where related bankruptcies are pending,

recognizing the resulting efficiencies. See, e.g., In re New England Compounding Pharmacy, Inc.,

Prod. Liab. Litig., 924 F. Supp. 2d 1380, 1381 (J.P.M.L. 2013); In re: MF Glob. Holdings Ltd.

Inv. Litig., 857 F. Supp. 2d 1378, 1380–81 (J.P.M.L. 2012); In re: Fontainebleau Las Vegas

Contract Litig., 657 F. Supp. 2d 1374, 1375 (J.P.M.L. 2009); In re Le-Nature’s, Inc., Commercial

Litig., 609 F. Supp. 2d 1372, 1374 (J.P.M.L. 2009); In re: Refco Sec. Litig., 530 F. Supp. 2d 1350,

1351 (J.P.M.L. 2007); In re Adelphia Commc’ns Corp. Sec. & Derivative Litig. (No. II), 273 F.

Supp. 2d 1353, 1355 (J.P.M.L. 2003).

       Further solidifying the case for SDNY White Plains is the fact that discovery of AMCA

will likely proceed in cooperation with the office of the New York Attorney General, which has

taken a leadership role in a 12-state coalition investigating the Breach. And to the degree an MDL

will implicate issues particular to individual Laboratory defendants, White Plains is an optimal

location because five of the seven Laboratories are headquartered within the New York tri-state

area, in close proximity to White Plains.1

       White Plains is not just the logical venue for the litigants, it is the logical venue for the

judiciary, as well. SDNY White Plains has only one pending MDL, before Judge Cathy Seibel,

and that MDL has just one case remaining.2 By contrast, the District of New Jersey currently has




1
  The second and third factors—where discovery has occurred and which cases have progressed
the furthest—are neutral because no discovery has occurred in any of the cases. Nor has any
defendant filed an Answer.
2
  See MDL Statistics Report – Distribution of Pending MDL Dockets by District, June 19, 2019,
available at
https://www.jpml.uscourts.gov/sites/jpml/files/Pending_MDL_Dockets_By_District-June-19-
2019.pdf.


                                                 5
          Case NJ/2:19-cv-13396 Document 12 Filed 06/26/19 Page 6 of 7



15 pending MDLs, including seven within the Newark Division, where the New Jersey Related

Actions are pending.3

       Centralization would be improper in the District of New Jersey given that the District is

currently laboring under the weight of a “severe judicial shortage.”4 Each of the District of New

Jersey’s six vacancies has been deemed a judicial emergency by the Administrative Office of the

United States Courts.5 New Jersey leads the nation’s federal courts with the highest number of

weighted filings per judge (903).6 While SDNY has three judgeships classified as judicial

emergencies, none of those judges sit in White Plains. Moreover, the weighted filings per judge in

SDNY is 575—roughly half of the number for the District of New Jersey.

       Eight of the nine pending cases in SDNY White Plains are before either Judge Vincent L.

Briccetti or Judge Nelson S. Román, who is presiding over the first-filed action (Worthey). Judge

Briccetti is a former Assistant United States Attorney and the recipient of the David S. Michaels

Memorial Award for Courageous Efforts in Promoting Integrity of the Criminal Justice System.

Judge Román is a former state court trial and appellate judge, a founding member of the Cervantes

Society (a fraternal organization of Hispanic employees of the New York court system), and a past

President of the Puerto Rican Bar Association. Both individuals are highly experienced, civic




3
  Id.
4
  Charles Toutant, State's Federal Judge Shortage Deepens With Departure of Jose Linares,
New Jersey Law Journal (May 16, 2019), available at
https://www.law.com/njlawjournal/2019/05/16/states-federal-judge-shortage-deepens-with-
departure-of-jose-linares/.
5
  See Judicial Emergencies, available at https://www.uscourts.gov/judges-judgeships/judicial-
vacancies/judicial-emergencies.
6
  “Weighted filings provide a more accurate estimate of judicial workload than simply counting
filings.” Judicial Conference Addresses Judgeship Needs Issues, available at
https://www.uscourts.gov/news/2016/03/15/judicial-conference-addresses-judgeship-needs-
issues.


                                                6
           Case NJ/2:19-cv-13396 Document 12 Filed 06/26/19 Page 7 of 7



minded, and capable jurists well familiar with class action litigation.7 In sum, the relevant transfer

factors heavily favor SDNY White Plains.

III.   CONCLUSION

       For the foregoing reasons, Plaintiff Worthey respectfully requests that the Panel grant her

Motion and transfer the Related Actions, plus any future tag-along actions, to the White Plains

Division of the Southern District of New York, before either Judge Nelson S. Román or Judge

Vincent L. Briccetti, for consolidated pretrial proceedings in accordance with 28 U.S.C. § 1407.

                                               Respectfully submitted,

                                               AHDOOT & WOLFSON, PC

Dated: June 26, 2019                           /s/ Tina Wolfson
                                               Tina Wolfson
                                               twolfson@ahdootwolfson.com
                                               Brad King
                                               bking@ahdootwolfson.com
                                               Theodore W. Maya
                                               tmaya@ahdootwolfson.com
                                               AHDOOT & WOLFSON, PC
                                               45 Main Street, Suite 528
                                               Brooklyn, NY 11201
                                               Tel: 917-336-0171; Fax: 917-336-0177

                                               Russell Yankwitt
                                               russell@yankwitt.com
                                               Michael H. Reed
                                               michael@yankwitt.com
                                               YANKWITT LLP
                                               140 Grand Street, Suite 705
                                               White Plains, NY 10601
                                               Tel: 914-686-1500; Fax: 914-487-5000
                                               Counsel for Plaintiff Worthey and the Putative
                                               Classes

7
  Judge Román has maintained responsibility for multiple complex class actions. See,
e.g., Goldemberg v. Johnson & Johnson Consumer Cos., Inc., No. 7:13-cv-3073
(S.D.N.Y.); Lowell v. Lyft, Inc., 7:17-cv-6251 (S.D.N.Y.); Brady v. Anker Innovations Ltd., 7:18-
cv-11396 (S.D.N.Y.). Judge Briccetti has as well. See, e.g., In re Scotts EZ Seed Litig., No. 7:12-
cv-4727 (S.D.N.Y.); Mayhew v. KAS Direct, LLC, No. 7:16-cv-6981 (S.D.N.Y.).


                                                  7
